     Case 5:18-cv-00198-EJD Document 229 Filed 10/29/18 Page 1 of 8



     Lesley E. Weaver (SBN 191305)
 1   Matthew S. Weiler (SBN 236052)
 2   BLEICHMAR FONTI & AULD LLP
     555 12th Street, Suite 1600
 3   Oakland, CA 94607
     Tel.: (415) 445-4003
 4   Fax: (415) 445-4020
     lweaver@bfalaw.com
 5
     mweiler@bfalaw.com
 6
     Michael P. Lehmann (SBN 77152)
 7   Bonny E. Sweeney (SBN 176174)
     Christopher L. Lebsock (SBN 184546)
 8   Samantha Stein (SBN 302034)
     HAUSFELD LLP
 9
     600 Montgomery Street, Suite 3200
10   San Francisco, CA 94111
     Tel: (415) 633-1908
11   Fax: (415) 358-4980
     mlehmann@hausfeld.com
12   bsweeney@hausfeld.com
     clebsock@hausfeld.com
13
     sstein@hausfeld.com
14
     Interim Co-Lead Counsel for Direct Purchaser Plaintiffs
15
     [Additional Counsel Listed on Signature Page]
16

17                             UNITED STATES DISTRICT COURT
18                          NORTHERN DISTRICT OF CALIFORNIA

19   IN RE INDUCTORS ANTITRUST                       Case No. 5:18-cv-00198-EJD
     LITIGATION
20
                                                     JOINT STIPULATION AND
21                                                   [PROPOSED] ORDER SELECTING
                                                     ALTERNATIVE DISPUTE
22                                                   RESOLUTION (“ADR”) PROCESS

23

24

25

26

27

28

     JOINT STIPULATION AND [PROPOSED] ORDER                           CASE NO. 5:18-CV-00198-EJD
     Case 5:18-cv-00198-EJD Document 229 Filed 10/29/18 Page 2 of 8




 1                                      JOINT STIPULATION

 2          Counsel report that they have met and conferred regarding alternative dispute

 3   resolution (“ADR”) and have reached the following stipulation pursuant to Civil L.R. 16-8

 4   and ADR L.R. 3-5.

 5          The parties agree to participate in private ADR. The parties request that Court impose

 6   a deadline of July 29, 2020 for the parties to engage in private ADR before a mutually-agreed

 7   upon mediator.

 8

 9   Dated: October 29, 2018                        Respectfully submitted,

10                                                   /s/ Lesley E. Weaver

11                                                   Lesley E. Weaver (SBN 191305)
                                                     Matthew S. Weiler (SBN 236052)
12                                                   BLEICHMAR FONTI & AULD LLP
13                                                   555 12th Street, Suite 1600
                                                     Oakland, CA 94607
14                                                   Tel.: (415) 445-4003
                                                     Fax: (415) 445-4020
15                                                   lweaver@bfalaw.com
                                                     mweiler@bfalaw.com
16

17
                                                     /s/ Michael P. Lehmann
18
                                                     Michael P. Lehmann (SBN 77152)
19                                                   Bonny E. Sweeney (SBN 176174)
                                                     Christopher L. Lebsock (SBN 184546)
20                                                   Samantha Stein (SBN 302034)
21                                                   HAUSFELD LLP
                                                     600 Montgomery Street, Suite 3200
22                                                   San Francisco, CA 94111
                                                     Tel: (415) 633-1908
23                                                   Fax: (415) 358-4980
                                                     mlehmann@hausfeld.com
24                                                   bsweeney@hausfeld.com
25                                                   clebsock@hausfeld.com
                                                     sstein@hausfeld.com
26

27

28
     JOINT STIPULATION AND [PROPOSED] ORDER                                 CASE NO. 5:18-CV-00198-EJD
     Case 5:18-cv-00198-EJD Document 229 Filed 10/29/18 Page 3 of 8



                                                  Interim Co-Lead Counsel for Direct
 1                                                Purchaser Plaintiffs
 2
                                                  KIRKLAND & ELLIS LLP
 3                                                By: /s/ Eliot A. Adelson
 4                                                       Eliot A. Adelson

 5                                                Eliot A. Adelson (SBN 205284)
                                                  555 California Street
 6                                                27th Floor
                                                  San Francisco, CA 94104
 7                                                Email: eadelson@kirkland.com
 8
                                                  Tammy A. Tsoumas (SBN 250487)
 9                                                333 South Hope Street
                                                  Los Angeles, CA 90071
10                                                Email: ttsoumas@kirkland.com
11
                                                  James Mutchnik (pro hac vice)
12                                                300 North LaSalle Street
                                                  Chicago, IL 60654
13                                                Email: james.mutchnik@kirkland.com

14                                                Attorneys for Defendants Murata
                                                  Electronics North America, Inc. and Murata
15
                                                  Manufacturing Co., Ltd.
16

17

18                                                GIBSON DUNN & CRUTCHER LLP
19
                                                  By: /s/ Daniel G. Swanson
20                                                       Daniel G. Swanson

21                                                Daniel G. Swanson (SBN 116656)
                                                  Frances A. Smithson (SBN 313700)
22                                                333 South Grand Avenue
23                                                Los Angeles, California 90071
                                                  Tel: (213) 229-7000
24                                                Fax: (213) 229-7520
                                                  dswanson@gibsondunn.com
25                                                fsmithson@gibsondunn.com
26                                                Scott Hammond (pro hac vice)
27                                                Cynthia Richman (pro hac vice)
                                                  1050 Connecticut Ave., N.W.
28
     JOINT STIPULATION AND [PROPOSED] ORDER                          CASE NO. 5:18-CV-00198-EJD

                                              2
     Case 5:18-cv-00198-EJD Document 229 Filed 10/29/18 Page 4 of 8



                                                  Washington, D.C. 20036
 1                                                Tel: (415) 393-8200
 2                                                Fax: (415) 393-8306
                                                  shammond@gibsondunn.com
 3                                                crichman@gibsondunn.com

 4                                                Attorneys for Defendants Panasonic
                                                  Corporation of North America; and
 5
                                                  Panasonic Corporation
 6

 7
                                                  LATHAM & WATKINS LLP
 8
                                                  By: /s/ Marguerite Sullivan
 9
                                                  Marguerite Sullivan
10
                                                  Marguerite Sullivan (pro hac vice)
11                                                555 Eleventh St., NW
                                                  Washington, D.C. 20004
12                                                Tel: (202) 637-2200
                                                  Fax: (202) 637-2201
13
                                                  marguerite.sullivan@lw.com
14
                                                  Alfred Carroll Pfeiffer, Jr. (SBN 120965)
15                                                Latham & Watkins LLP
                                                  505 Montgomery Street, Suite 2000
16                                                San Francisco, CA 94111
17
                                                  Attorney for Defendants Sumida America
18                                                Components, Inc.; Sumida Corporation; and
                                                  Sumida Electric Co., Ltd.
19

20                                                ARNOLD & PORTER KAYE
21                                                SCHOLER LLP

22                                                By: /s/ James L. Cooper
                                                       James L. Cooper
23

24                                                Daniel B. Asimow (SBN 165661)
25                                                Three Embarcadero Center, 10th Floor
                                                  San Francisco, CA 94111-4024
26                                                Email:
                                                  daniel.asimow@arnoldporter.com
27
                                                  James L. Cooper (pro hac vice)
28
     JOINT STIPULATION AND [PROPOSED] ORDER                           CASE NO. 5:18-CV-00198-EJD

                                              3
     Case 5:18-cv-00198-EJD Document 229 Filed 10/29/18 Page 5 of 8



                                                  Michael Adam Rubin (pro hac vice)
 1                                                601 Massachusetts Ave., NW
 2                                                Washington, DC 20001
                                                  Email: James.Cooper@apks.com
 3                                                Email: michael.rubin@apks.com

 4
                                                  Attorneys for Defendants Taiyo Yuden
 5
                                                  (U.S.A.) Inc. and Taiyo Yuden Co., Ltd.
 6

 7
                                                  MORGAN LEWIS & BOCKIUS LLP
 8

 9                                                By: /s/ J. Clayton Everett, Jr.
                                                       J. Clayton Everett, Jr.
10
                                                  Colin C. West (SBN 184095)
11
                                                  Michelle Park Chiu (SBN 248421)
12                                                One Market
                                                  Spear Street Tower
13                                                San Francisco, California 94105-1596
                                                  Tel: (415) 442-1000
14                                                Fax: (415) 442-1001
                                                  colin.west@morganlewis.com
15

16                                                J. Clayton Everett, Jr. (pro hac vice)
                                                  Scott A. Stempel (pro hac vice)
17                                                Greta L. Burkholder (pro hac vice)
                                                  1111 Pennsylvania Avenue, N.W.
18                                                Washington, D.C. 20004
                                                  San Francisco, California
19
                                                  Tel: (202) 739-3000
20                                                Fax: (202) 739-3001
                                                  clay.everett@morganlewis.com
21                                                scott.stempel@morganlewis.com
                                                  greta.burkholder@morganlewis.com
22

23                                                Attorney for Defendants TDK U.S.A.
                                                  Corporation; TDK Corporation; TDK-EPC
24                                                Corporation; and TDK Corporation of
                                                  America
25

26
                                                   PILLSBURY WINTHROP SHAW
27                                                 PITTMAN LLP
28
     JOINT STIPULATION AND [PROPOSED] ORDER                            CASE NO. 5:18-CV-00198-EJD

                                              4
     Case 5:18-cv-00198-EJD Document 229 Filed 10/29/18 Page 6 of 8



                                                         By: /s/ Roxane A. Polidora
 1                                                            Roxane A. Polidora
 2
                                                         Roxane A. Polidora (SBN 135972)
 3                                                       Jacob R. Sorensen (SBN 209134)
                                                         Four Embarcadero Center
 4                                                       22nd Floor
                                                         San Francisco, CA 94111-5998USA
 5
                                                         Tel: (415) 983-1000
 6                                                       Fax: (415) 983-1200
                                                         roxane.polidora@pillsburylaw.com
 7                                                       jake.sorensen@pillsburylaw.com

 8
                                                         Attorneys for Defendants Tokin
 9                                                       Corporation and Tokin America, Inc.

10
                                                         KESSENICK GAMMA & FREE. LLP
11
                                                         By: /s/ J. Maxwell Cooper
12                                                            J. Maxwell Cooper
13                                                       J. Maxwell Cooper (SBN 284054)
                                                         44 Montgomery Street, Suite 3880
14
                                                         San Francisco, CA 94104
15                                                       Tel: 415-362-9400
                                                         Fax: 415-362-9401
16                                                       Email: mcooper@kgf-lawfirm.com
17                                                       Attorneys for Defendant Sagami Elec Co.,
18                                                       Ltd. and Sagami America, Ltd.

19

20

21
            Pursuant to Civil L. R. 5-1(i)(3), I attest that concurrence in the filing of this document
22   has been obtained from each of the other signatories above.
23
     Date: October 29, 2018
24                                                                       /s/ Matthew S. Weiler
                                                                        Matthew S. Weiler
25

26

27

28
     JOINT STIPULATION AND [PROPOSED] ORDER                                 CASE NO. 5:18-CV-00198-EJD

                                                     5
     Case 5:18-cv-00198-EJD Document 229 Filed 10/29/18 Page 7 of 8




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION AND [PROPOSED] ORDER               CASE NO. 5:18-CV-00198-EJD

                                              6
     Case 5:18-cv-00198-EJD Document 229 Filed 10/29/18 Page 8 of 8




 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3   Dated: ________, 2018                    __________________________________

 4                                                  Honorable Edward J. Davila

 5                                                 UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION AND [PROPOSED] ORDER                        CASE NO. 5:18-CV-00198-EJD

                                               7
